This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                           NO. 31,367

 5 MARVIN ELLIS,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Neil C. Candelaria, District Judge

 9   Gary K. King, Attorney General
10   Santa Fe, NM
11   Francine A. Chavez, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Marvin Ellis, Pro Se
15 Santa Rosa, NM

16 Pro Se Appellant

17                                 MEMORANDUM OPINION

18 FRY, Judge.
 1        Defendant appeals pro se from the district court’s order denying Defendant’s

 2 motion for an order requiring the return of currency taken at the time Defendant was

 3 arrested on multiple counts of fraud, racketeering, and embezzlement. [RP 227 (This

 4 appeal concerns four district court cases that were consolidated on April 1, 2009,

 5 citation is to the record proper in CR-07-01759)] We proposed to reverse in a notice

 6 of proposed summary disposition. The State has filed a timely notice stating that it

 7 will not file a memorandum in opposition to our notice of proposed summary

 8 disposition, and Defendant has filed a memorandum in support.

 9        Therefore, for the reasons set forth in our notice of proposed summary

10 disposition, we reverse the district court’s order denying Defendant’s motion for an

11 order requiring the return of $1,700 in currency and Defendant’s wallet which were

12 taken from him at the time of his arrest.

13        IT IS SO ORDERED.



14
15                                        CYNTHIA A. FRY, Judge
16 WE CONCUR:



17
18 TIMOTHY L. GARCIA, Judge

                                               2
1
2 J. MILES HANISEE, Judge




                            3